Voorhies, J.
The defendant, being United States Marshall, offered a reward of five hundred dollars for the arrest of Wm. H. Wilder, a fugitive from justice. Henry Hurray, the plaintiff, made the arrest in the city of Mobile, and apprized the defendant of the fact. The latter directed the former to conduct the prisoner to the station of the Pontchartrain Railroad at the lake, promising to pay the amount stipulated.
Wm. H Wilder having been handed over to the defendant, from whoso custody he was a fugitive, the latter refused to comply with his promise, on the ground that the reward had been offered in his capacity of United States Marshall, and that, in consequence, he was not bound individually.
It is true that Kennedy signed these instruments with the addition of the words “ U. S. Marshall,” but he did not pretend to act, in this matter, as the agent of the General Government. As Marshall of this district, it was his duty to take the necessary steps to arrest Wilder, and, in proclaiming a reward to further this object, he was acting as a principal. He knew, and every body knew, that this reward was not due by, nay had not been stipulated on behalf of the Government.
This was not a nudum pactum, as contended for by the defendant’s counsel: the arrest of the fugitive, and his delivery from another State into the hands of the Marshall in the parish of Orleans, were a consideration sufficient in law to bo the basis of a legal obligation.
Judgment affirmed.
Land, J., absent.